Citation Nr: 0318150	
Decision Date: 07/29/03    Archive Date: 08/05/03

DOCKET NO.  96-06 471	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

Entitlement to service connection for a chronic heart 
disability.

Entitlement to service connection for photophobia on a direct 
basis or as secondary to service-connected blepharitis.

Entitlement to service connection for periodontal disease for 
compensation purposes.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

Frank L. Christian, Counsel


INTRODUCTION

The claimant served on active duty in the United States 
Marine Corps from September 1965 to September 1969, and with 
the United States Army from March 1977 to service retirement 
in February 1993.  He also served in the Marine Corps 
Reserve, the Army and Air Force National Guard, and the Army 
Reserve.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision of January 1994 from 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Atlanta, Georgia, which denied, inter alia, service 
connection for periodontal disease, for organic heart 
disease, and for photophobia; and granted service connection 
for blepharitis, rated as noncompensably disabling, and for 
hypertension, evaluated as 10 percent disabling.  The 
claimant filed a Notice of Disagreement addressing, in 
pertinent part, the denial of service connection for 
photophobia, for an organic heart condition, and for 
periodontal disease, and seeking an increased (compensable) 
rating for service-connected blepharitis.  A rating decision 
of June 1994 continued the denial of service connection for 
organic heart disease, photophobia, and for periodontal 
disease, and confirmed and continued the noncompensable 
rating assigned for service-connected blepharitis.  The 
claimant appeared and offered testimony in support of his 
claims at a January 1995 hearing before an RO Hearing 
Officer.  

This case was also previously before the Board on February 6, 
2001, at which time the Board granted an increased rating of 
10 percent for service-connected blepharitis; denied service 
connection for kidney stones; denied compensable ratings for 
service-connected hiatal hernia and bilateral defective 
hearing; and remanded the issues of service connection for 
heart disease, for periodontal disease, and for photophobia 
to the RO for additional development of the record, to 
include obtaining service medical records from the veteran's 
period of service from 1965 to 1969, for medical examinations 
and medical opinions regarding the nature and etiology of any 
photophobia or chronic heart disability found to be present, 
and to determine the claimant's entitlement to service 
connection for periodontal disease for  the purpose of 
outpatient dental treatment under the provisions of  
38 C.F.R. § 17.161 (2000).  The actions requested have been 
satisfactorily completed, and the case returned to the Board  
for further appellate consideration.

While the case was thus in Remand status, a rating decision 
of March 1998 denied service-connection for periodontal 
disease, while granting entitlement to VA outpatient dental 
treatment, and implemented the Board's decision that a 10 
percent rating was warranted for service-connected 
blepharitis.  

There has been a significant change in the law with the 
enactment of the Veterans Claims Assistance Act of 2000, Pub. 
L. No. 106-475, § 3(a), 114 Stat. 2096, 2097-98 (2000) 
[codified as amended at 38 U.S.C.A. §§ 5102, 5103, 5103A, and 
5107 (West 2000)].  This law eliminates the concept of a 
well-grounded claim, redefines the obligations of VA with 
respect to the duty to assist, and supersedes the decision of 
the United States Court of Appeals for Veterans Claims (the 
Court) in Morton v. West, 12 Vet. App. 477 (1999), withdrawn 
sub nom. Morton v. Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 
2000) (per curiam order) (holding that VA cannot assist in 
the development of a claim that is not well grounded).  The 
VCAA is applicable to all claims filed on or after the date 
of enactment, November 9, 2000, or filed before the date of 
enactment and not yet final as of that date.  See Karnas v. 
Derwinski, 1 Vet. App. 308, 312-13 (1991).  

In  Karnas v. Derwinski, 1 Vet. App. 308, 312-13 (1991), the 
Court held that where a statute or regulation changes during 
the appellate process, the version more favorable to the 
claimant shall apply.  VA's General Counsel has determined, 
in a precedential opinion that the Board is bound to follow, 
that the VCAA is more favorable to claimants than the law in 
effect prior to its enactment.  See VAOPGCPREC 11-00;  
Janssen v. Principi, 15 Vet. App. 123 (2001) (per curiam).

Final regulations to effectuate the VCAA were published on 
August 29, 2001 with the same effective date of the VCAA, 
November 9, 2000.  Except for the amendment to 38 CFR 
§ 3.156(a), the second sentence of 38 CFR § 3.159(c), and 38 
CFR § 3.159(c)(4)(iii), effective August 29, 2001, governing 
reopening of previously and finally denied claims, the 
provisions of this final rule apply to any claim for benefits 
received by VA on or after November 9, 2000, as well as to 
any claim filed before that date but not decided by VA as of 
that date.  As the instant appeal does not address a reopened 
claim, the revised regulations pertaining to reopened claims 
are inapplicable to this appeal.  

The record shows that the claimant and his representative 
were notified of the provisions of the VCAA by RO letter of 
April 29, 2002, which informed them of VA's duty to notify 
them of the information and evidence necessary to 
substantiate the claims for service connection and to assist 
them in obtaining all such evidence.  That letter also 
informed the claimant and his representative which part of 
that evidence would be obtained by the RO and which part of 
that evidence would be obtained by the claimant, pursuant to 
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002) 
(requiring VA to notify the claimant of what evidence he or 
she was required to provide and what evidence the VA would 
attempt to obtain).  

The claimant and his representative were also provided a 
Supplemental Statement of the Case on March 18, 2003, which 
informed of the notice and duty to assist requirements of the 
VCAA with respect to his claims for service connection, of 
the issues on appeal, the evidence considered, the 
adjudicative actions taken, the pertinent law and regulations 
pertaining to service connection, the decisions reached, and 
the reasons and bases for those decisions.  That Supplemental 
Statement of the Case also notified the claimant and his 
representative of VA's duty to assist them by obtaining all 
evidence in the custody of military authorities or maintained 
by any other federal, State or local government agency, as 
well as any medical, employment, or other non-government 
records which are pertinent or specific to that claim; and 
which the claimant identified and provided record release 
authorizations permitting VA to obtain those records.  
Further, that Supplemental Statement of the Case informed the 
claimant and his representative that should efforts to obtain 
records identified by the claimant prove unsuccessful for any 
reason which the claimant could remedy, the VA would notify 
the claimant and advise him that the ultimate responsibility 
for furnishing such evidence lay with the claimant.  

The Board finds that all relevant evidence necessary for an 
equitable disposition of the instant appeal has been obtained 
by the RO, and that VA's duty of notification to the claimant 
and his representative of required information and evidence 
and of its duty to assist them in obtaining all evidence 
necessary to substantiate the issues on appeal have been 
fully met.  The RO has obtained the claimant's complete 
service medical records, as well as all private or VA medical 
evidence identified by the claimant.  The RO has further 
afforded the claimant a personal hearing before an RO Hearing 
Officer in January 1995.  The claimant was provided VA 
examinations in July and August 1993 and in June 1994, as 
well as VA fee-basis examinations in October 1998 and July 
2002.  Neither the appellant nor his representative have 
argued a notice or duty to assist violation under the VCAA, 
and the Board finds that there is no question that the 
appellant and his representative were fully notified and 
aware of the type of evidence required to substantiate the 
claims.  In view of the extensive factual development in the 
case, as demonstrated by the Board's February 1998 remand and 
the record on appeal, the Board finds that there is no 
reasonable possibility that further assistance would aid in 
substantiating this appeal.  For those reasons, further 
development is not necessary for compliance with the 
provisions of 38 U.S.C.A. §§ 5103 and 5103A (West 2000).


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the instant appeal has been obtained by the 
RO, and VA's duty of notification to the claimant of required 
information and evidence and of its duty to assist him in 
obtaining all evidence necessary to substantiate his claim 
have been fully met.

2.  Governing law and regulations preclude the payment of VA 
disability compensation benefits for periodontal disease.  

3.  Competent medical evidence and opinion establishes that 
the veteran's photophobia was caused or worsened by his 
service-connected blepharitis.  

4.  The veteran does not have a chronic heart disability.  


CONCLUSIONS OF LAW

1.  Governing law and regulations preclude the payment of VA 
disability compensation benefits for periodontal disease, and 
that claim is legally insufficient.  38 U.S.C.A. § 1712 (West 
2000); 38 C.F.R. §§ 3.381, 17.161 (2002); Sabonis v. Brown,  
6 Vet. App. 426 (1994).  

2.  Service connection for photophobia is granted as 
secondary to service connected blepharitis.  38 U.S.C.A. 
§§ 1110, 1131, 5103, 5103A (West 2000);  38 C.F.R. § 3.310(a) 
(2002). 

3.  A chronic heart disability was not incurred in or 
aggravated by active service; the service incurrance of 
organic heart disability may not be presumed; and there is no 
chronic heart disability secondary to a service-connected 
disease or injury.  38 U.S.C.A. §§ 1101, 1110, 1111, 1112, 
1113, 1131, 1137, 5103, 5103A (West 2000); 38 U.S.C.A. § ; 
38 C.F.R. §§ 3.102, 3.303(a), 3.303(c), 3.307, 3.309 (2002).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  The Evidence

As noted, the claimant served on active duty in the United 
States Marine Corps from September 1965 to September 1969, 
and with the United States Army from March 1977 to service 
retirement in February 1993.  He also served in the Marine 
Corps Reserve, the Army and Air Force National Guard, and the 
Army Reserve.  

The claimant's original application for VA disability 
compensation benefits (VA Form 21-526), received in March 
1993, sought service connection for multiple disabilities, 
including periodontal disease, a heart condition, 
photophobia; and blepharitis.  

The veteran's service entrance examination is not available, 
and he must be presumed to have been without defects at 
service entry.  The Federal Circuit Court has held that by 
conducting both induction and separation physical 
examinations, the government is in the best position to have 
reliable medical evidence, and if it does not, it cannot 
penalize the veteran, in favor of whom all doubts are to be 
resolved.  Jensen v. Brown, 19 F.3d.1413 (Fed. Cir. 1994).  
The Court further stated that the general rule is that where 
evidence to prove a fact is peculiarly within the knowledge 
and competence of one of the parties, fairness requires that 
party to bear the burden of coming forward.  See Campion v. 
United States, 365 U.S. 85, 96, 81 S. Ct. 421, 427, 5 L.Ed. 
2nd. 428 (1961), cited in Jensen v. Brown, 19 F.3d.1413 (Fed. 
Cir. 1994).  Thus, the presumption of soundness at service 
entry must be accorded the claimant.  

I.  Service Connection for Periodontal Disease

The veteran's service dental records show that on examination 
in July 1988, mild periodontitis was diagnosed and he 
underwent periodontal scaling 4 times the following month.  
On dental examination in January 1990, early periodontitis 
was again diagnosed, and he again underwent periodontal 
scaling 4 times the following month.  On periodontal 
evaluation in September 1991, the dental examiner observed 
generalized pocketing and bleeding on probing.  On routine 
dental treatment in September 1992, the veteran was found to 
have generalized gingival recession and bleeding gums, 
indicative of active inflammation, and he underwent root 
planing and curettage twice in October 1992.  A VA dental 
examination in August 1983 showed that he had chronic 
periodontal disease as evidenced by the deterioration of the 
supporting alveolar bone around the teeth and gingival 
recession.  The rating decision of January 1994 denied 
service connection for periodontal disease, and the claimant 
and his representative were notified of that determination 
and his right to appeal by RO letter of January 19, 1994.  

At his January 1995 personal hearing before an RO Hearing 
Officer, the claimant testified, in pertinent part, that he 
was entitled to service connection for periodontal disease; 
that he was treated for that condition while posted to 
Redstone Arsenal; and that his gums were cut down to the very 
bottom of his gum line.  He further indicated that his main 
concern was to obtain VA outpatient dental treatment.  A 
transcript of the testimony is of record.

A Hearing Officer's decision, dated in August 1995, confirmed 
and continued the denial of service connection for 
periodontal disease.  

The record shows that the rating decision of January 1994 
denied the claimant's application for service connection for 
periodontal disease.  A Board decision of February 1998 
remanded the issue of service connection for periodontal 
disease to the RO to determine the claimant's entitlement to 
service connection for periodontal disease for the purpose of 
outpatient dental treatment under the provisions of  
38 C.F.R. § 17.161 (2002).  

Analysis

38 U.S.C.A. § 38 U.S.C.A. §  1712 (West 2000), and 38 C.F.R. 
§ 3.381 (2002)
address service connection of dental conditions for treatment 
purposes as follows:

(a) Treatable carious teeth, replaceable missing teeth, 
dental or alveolar abscesses, and periodontal disease will be 
considered service-connected solely for the purpose of 
establishing eligibility for outpatient dental treatment as 
provided in § 17.161 of this chapter. 
(b) The rating activity will consider each defective or 
missing tooth and each disease of the teeth and periodontal 
tissues separately to determine whether the condition was 
incurred or aggravated in line of duty during active service.  
When applicable, the rating activity will determine whether 
the condition is due to combat or other in-service  trauma, 
or whether the veteran was interned as a prisoner of war.
     (c) In determining service connection, the condition of 
teeth and periodontal tissues at the time of entry into 
active duty will be considered.  Treatment during service, 
including filling or extraction of  a tooth, or placement of 
a prosthesis, will not be considered evidence of aggravation 
of a condition that was noted at entry, unless additional 
pathology developed after 180 days or more of active service. 
     (d) The following principles apply to dental conditions 
noted at entry and treated during service: 
(1) Teeth noted as normal at entry will be service-
connected if they were filled or extracted after 180 
days or more of active service. 
(2) Teeth noted as filled at entry will be service-
connected if they were extracted, or if the existing 
filling was replaced, after 180 days or more of active 
service. 
(3) Teeth noted as carious but restorable at entry will 
not be service-connected on the basis that they were 
filled during service.  However, new caries that 
developed 180 days or more after such a tooth  was 
filled will be service-connected. 
(4) Teeth noted as carious but restorable at entry, 
whether or not filled, will be service-connected if 
extraction was required after 180 days or more of active 
service. 
(5) Teeth noted at entry as non-restorable will not be 
service- connected, regardless of treatment during 
service. 
6) Teeth noted as missing at entry will not be service 
connected, regardless of treatment during service. 
(e) The following will not be considered service-
connected for  treatment purposes: 
    (1) Calculus; 
     2) Acute periodontal disease; 
    (3) Third molars, unless disease or pathology of the 
tooth developed after 180 days or more of active 
service, or was due to combat or in- service trauma; and 
    (4) Impacted or malposed teeth, and other 
developmental defects, unless disease or pathology of 
these teeth developed after 180 days or  more of active 
service. 
   (f) Teeth extracted because of chronic periodontal 
disease will be service-connected only if they were 
extracted after 180 days or more of active service.

Generally, under 38 C.F.R. § 17.161, veterans are eligible 
for one-time correction of noncompensable service-connected 
dental conditions if the application for such treatment was 
filed within 90 days after discharge from service.  See 
Woodson v. Brown, 8 Vet. App. 352, 354 (1995).  To receive 
ongoing VA dental care (as requested in this claim), a 
veteran mist qualify under another of the categories 
specified in that regulation.  Included in such categories 
are treatment for compensable service-connected dental 
disorders, dental disorders due to service trauma, dental 
disorders aggravating service-connected disabilities, and 
dental disorders of former prisoners of war.  In addition, 
veteran's having service-connected conditions rated 100 
percent disabling, those having dental conditions which are 
clinically determined to be complicating a medical condition 
currently being treated, and certain Chapter 31 vocational 
rehabilitation trainees may also be eligible for ongoing VA 
dental care.

Dental conditions resulting from periodontal disease are not 
considered disabling.  38 C.F.R. § 3.381 and Diagnostic Code 
9913.  

The record in this case shows that following the Board's 
remand order of February 1998, the RO determined that the 
veteran's current periodontal disease was incurred during 
active service; that such was noncompensable under the law; 
that there was no evidence of a compensable service-connected 
dental disability; that there was no evidence of prisoner-of-
war status or evidence of dental trauma in the record; that 
the veteran had moderate to advanced periodontitis; and that 
the issue should be referred to the appropriate VA outpatient 
dental clinic pursuant to M-21-1, Part II, paragraphs 2.20(c) 
and M-21-1, Part IV, paragraph 23.03, for a determination of 
the claimant's eligibility for Class II dental treatment.  It 
was found that the veteran had qualifying service for Class 
II dental treatment; that the veteran had applied for Class 
II dental treatment within 90 days after his discharge or 
release from military service; that the claimant's 
certificate of discharge or release does not bear a 
certification that he was provided a complete dental 
examination within the 90 day period immediately preceding 
his discharge from service; and that the veteran underwent a 
VA dental examination within six months of his discharge and 
release from military service, but only for compensation 
purposes and not for treatment purposes; and that 
consequently, the veteran's dental examination for treatment 
purposes had been delayed through no fault of the veteran.  

After those instructions were carried out, an RO letter of 
April 9, 2003, notified the veteran that while his claim for 
service connection for periodontal disease for compensation 
purposes remained denied, he had been found eligible for VA 
outpatient dental treatment.  

With regard to the veteran's dental claim, the only issue now 
before the Board is whether service connection for 
compensation purposes may be granted for periodontal disease.  
Under the applicable law and regulations, periodontal disease 
is not a condition which may be condered disabling for 
compensation purpose.  Therefore, the claim must be denied.


II.  Service Connection for Photophobia

The claimant has contended that he developed photophobia 
during his first period of active service as a result of 
exposure to strong sunlight while in the California desert.  
His service medical records include several notations that he 
received medical treatment at that time and has had 
photophobia ever since.  The rating decision of January 1994 
denied service connection for photophobia, and the claimant 
and his representative were notified of that determination 
and his right to appeal by RO letter of January 19, 1994.  
The claimant filed a Notice of Disagreement with that 
determination. 

At his January 1995 personal hearing before an RO Hearing 
Officer, the claimant testified, in pertinent part, that he 
was entitled to service connection for photophobia because 
such was due to exposure to strong sunlight while in service, 
or was secondary to his service-connected blepharitis, and 
that his eyes were very sensitive.  A transcript of the 
testimony is of record.  

A report of VA ophthalmologic examination, conducted in March 
1995, showed that the claimant's visual acuity was 20/80, 
bilaterally, corrected to 20/20, bilaterally; that fundi were 
normal; that external examination was within normal limits, 
bilaterally; and that he had full motility, bilaterally.  The 
diagnoses were refractive error, and mild blepharitis, with 
otherwise normal eye examination.  

A Hearing Officer's decision, dated in August 1995, confirmed 
and continued the denial of service connection for 
photophobia.

A Board decision of February 2001 remanded the claim for 
service connection for photophobia to the RO for a medical 
examination and medical opinion regarding the nature and 
etiology of any photophobia found to be present.  

A report of VA fee-basis examination by a private 
ophthalmologist, dated in October 1998, cited his review of 
the claims folder, including an episode of sunlight exposure 
which rendered  his eyes very sensitive to sunlight.  
Examination revealed visual acuity of 20/100, bilaterally, 
corrected to 20/20, bilaterally.  Near vision is 20/20, 
bilaterally, when the appropriate presbyopic correction is 
made.  External ocular examination was unremarkable except 
for a mild blepharitis.  Both pupils reacted equally to 
light, with nearly no evidence of an afferent papillary 
defect.  Slit lamp examination disclosed no abnormalities, 
and visual fields were entirely full with no evidence of 
field loss.  The examining ophthalmologist expressed the 
opinion there is no sign of any conjunctive or corneal 
defects from the original ultraviolet keratitis the veteran 
sustained while in the military; that he believes such to be 
unrelated to his photophobia; and that the veteran's 
photophobia is probably related to the mild blepharitis he 
has.

Analysis

Disability which is proximately due to or the result of a 
service-connected disease or injury shall be service 
connected.  When service connection is thus established for a 
secondary condition, the secondary condition shall be 
considered a part of the original  condition.  38 C.F.R. 
§ 3.310(a) (2002).

The United States Court of Veterans' Appeals (Court) has 
held, in pertinent part, that the term "disability" as used 
in 38 U.S.C.A. § 1110 (West 2000) refers to impairment of 
earning capacity, and that such definition mandates that any 
additional impairment resulting from an already service-
connected condition, regardless of whether or not the 
additional impairment is itself a separate disease or injury 
caused by the service-connected condition, shall be 
compensated (emphasis in original).  Thus, pursuant to 
38 U.S.C.A. §  1110 and 38 C.F.R. §  3.310(a) (2002), when 
aggravation of a veteran's nonservice-connected condition is 
proximately due to or the result of a service-connected 
condition, such veteran shall be compensated for the degree 
(but only that degree) over and above the degree of 
disability existing prior to the aggravation.  Allen v. 
Brown, 7 Vet. App. 439,448 (1995).

Based upon the foregoing, and for the reasons and bases 
stated, the Board finds that competent medical opinion has 
related the claimant's current photophobia to his service-
connected blepharitis.  Accordingly, service connection is 
warranted for photophobia as secondary to the claimant's 
service-connected blepharitis.  Accordingly, the claim for 
service connection for photophobia is allowed on that basis.




III.  Service Connection for a Heart Condition

On service entrance examination in May 1976 for his second 
period of active service (Army), the claimant's blood 
pressure was 124/60.  On a Class I flight physical 
examination in June 1978, his blood pressure was 146/90, 
identified as borderline hypertension, but the claimant did 
not return for blood pressure checks and was considered not 
qualified for Class I flight.  Blood pressure on January 13, 
1984 was 128/92 and 138/100.  A reenlistment medical 
examination on September 22, 1982, showed that his blood 
pressure was 134/78.  An entry in February 7, 1986, revealed 
blood pressure of 120/88, without complaints, and a history 
of hypertension, treated with Atenolol was noted.  Blood 
pressure in February 1991 was 116/98 and 118/100, and blood 
pressure on his retirement examination was 120/120/80, and 
hypertension was shown to be stable on medication.  On VA 
examination in July 1993, his blood pressure was 130/80, 
105/80, and 120/80.  The rating decision of January 1994 
granted service connection for hypertension, evaluated as 10 
percent disabling, and the claimant and his representative 
were notified of that determination and his right to appeal 
by RO letter of January 19, 1994.  The claimant filed a 
Notice of Disagreement with that determination, seeking a 
rating in excess of 10 percent for service-connected 
hypertension.  

Service medical records, dated in February 1985, show that a 
stress Thallium test was normal, while a treadmill test in 
February 1991 was within normal limits, and a report of 
cardiology consult in August 1992 disclosed benign 
ventricular ectopy.  A cardiology consult on October 1, 1992, 
showed normal findings on Holter Monitor testing, while a 
Treadmill stress test revealed no ischemic change, and the 
diagnosis was benign ventricular ectopy.  On VA general 
examination in July 1993, the claimant denied any shortness 
of breath or chest pains, arterial pulses were good 
throughout, and the pulse rate was 84 and regular.  A regular 
cardiac rhythm and rate was demonstrated, without murmurs, 
gallops, or clicks.  There was no evidence of cardiomyopathy, 
no carotid or femoral bruits, no pitting edema of the ankles, 
no clubbing of the digits, and no evidence of mitral valve 
prolapse or evidence of any valvular heart problem.  An 
electrocardiogram (EKG) revealed a sinus rhythm, multiple 
atrial premature complexes, left ventricular hypertrophy by 
voltage, and a QT interval that was short for his heart rate, 
and was considered abnormal.  Chest X-ray revealed a normal 
cardiac silhouette.  The diagnoses were organic heart 
disease, resolved to frequent atrial premature beats by EKG.  

The rating decision of January 1994 denied service connection 
for a heart condition, and the claimant and his 
representative were notified of that determination and his 
right to appeal by RO letter of January 19, 1994.  The 
claimant filed a Notice of Disagreement with that 
determination.  

A report of echocardiogram, conducted at Huntsville Heart 
Specialists, P.C., in October 1992, disclosed a mild blowing 
mitral valve, mitral valve prolapse, left ventricular 
enlargement and dysfunction with septal hypokinesis, a 
reduced ejection fraction, and decreased motion of the 
interventricular septum, with no anterior or posterior 
pericardial effusion, while a Doppler disclosed no tricuspid 
regurgitation, no aortic insufficiency, and trace mitral 
regurgitation.  A chest X-ray in October 1992 disclosed 
calcification in the arch of the aorta, while the heart and 
lungs were otherwise normal.  

A rating decision of June 1994 confirmed and continued the 
denial of service connection for organic heart disease, 
finding that mitral valve prolapse is a common disorder which 
involves an unusual motion of the mitral valve; that such may 
cause many symptoms, including chest pain, tiredness, and 
unusually fast heartbeat, but is not a disease, citing 
Cecil's Textbook of Medicine, 19th Edition.  The claimant and 
his representative were notified of that determination and 
his right to appeal by RO letter of January 19, 1994, with a 
copy of the rating decision and a copy of the cited medical 
authority from Cecil's Textbook of Medicine, 19th Edition.  

At his January 1995 personal hearing before an RO Hearing 
Officer, the claimant testified, in pertinent part, that he 
was entitled to service connection for a heart condition; 
that such had been treated during active service; that his 
heart was enlarged due to physical training while on active 
duty; that he is not currently receiving treatment or 
medication for a heart condition other than his service-
connected hypertension.  A transcript of the testimony is of 
record.  

A report of VA cardiovascular examination, conducted in March 
1995, cited the veteran's complaints of chest congestion and 
shortness of breath, and his history of mitral valve 
prolapse, diagnosed in 1992. The claimant denied any problems 
because of his mitral valve prolapse.  Examination revealed a 
regular cardiac rhythm and rate; blood pressure of 150/86, 
and a pulse rate of 78.  The point of maximum intensity was 
in the fifth intercostals space in the mid-clavicular line, a 
normal S1 and S2 were noted, and there was no evidence of 
murmur, gallop or rub.  A chest X-ray showed that the cardiac 
silhouette was normal, and an EKG revealed supraventricular 
trigeminy, with aberrant conduction of premature beats.  The 
diagnosis on EKG was hypertensive heart disease.  The 
diagnosis was history of mitral valve prolapse - quiescent at 
this time, and history of hypertension, well-controlled on 
monotherapy.  

A Hearing Officer's decision, dated in August 1995, confirmed 
and continued the denial of service connection for a heart 
condition.  

A Board decision and order of February 2001 remanded the 
claim for service connection for a heart condition to the RO 
for a medical examination and medical opinion regarding the 
nature and etiology of any chronic heart disability found to 
be present.

An October 1998 VA fee-basis cardiology examination of the 
veteran noted the examiner's review of the claims folders and 
medical records, and cited the veteran's history of mitral 
valve prolapse and extra beat for the last few years.  He was 
currently taking Prinivil for high blood pressure, and was 
noted to have a family history of myocardial infarction, but 
denied any history of shortness of breath, chest pain, or 
blackout spells.   Examination disclosed that his chest was 
clear to auscultation, without abnormal breath sounds, while 
his blood pressure of 126/80, with a pulse rate of 76, normal 
jugular venous pressure, no evidence of carotid bruits, a 
normal S1 and S2, no murmur or gallop, good peripheral 
pulses, and no pedal edema or calf muscle tenderness.  An EKG 
showed a normal sinus rhythm, while echocardiogram revealed 
prolapse of the posterior mitral and tricuspid leaflet with 
no mitral regurgitation, but some mild tricuspid 
regurgitation was detected .  There was a hypokinetic septum 
and a diskenetic anteroseptum and apical segment, with an 
estimated ejection fraction of 40-45percent, as well as a 
wall motion abnormality of the septum and anteroseptum which 
improved with exercise and the ejection fracture also 
improved from 40 to 60 percent.  A treadmill stress test 
failed to reveal any significant St-T wave abnormalities, 
however, the veteran developed frequent premature ventricular 
contractions in Stage I and ventricular bigeminy in Stage II 
of the Bruce protocol, but asymptomatic.  A chest X-ray 
showed that the heart was within normal limits in size, while 
the aorta was mildly tortuous, and no cardiopulmonary 
abnormality was demonstrated.  The clinical impressions were 
: mitral valve prolapse and mild tricuspid valve prolapse 
with mild tricuspid valve regurgitation; hypokinetic septum, 
dyskinetic apex and anteroseptal area, improved with 
exercise; exercise-induced frequent premature ventricular 
contractions with ventricular bigeminy; and hypertension 
controlled by Prinivil.  Continued treatment with Prinivil 
was recommended, as well as SBE prophylaxis during dental 
procedures, and the examiner stated that in view of the 
septum and anteroseptal  and apical wall motion abnormality, 
a stress thallium test was recommended to rule out exercise-
induced ischemia or coronary artery disease.

An addendum to that report showed that an echocardiogram 
revealed that the ejection fracture was 63 percent, well 
within the range of normal, while the duration of the 
treadmill test was not available, but the test itself had 
been negative; and that based upon the history, the claimant 
was functionally Class I.  

A July 2002 VA fee-basis cardiology examination of the 
veteran shows that he was examined to determine the nature 
and etiology of any chronic heart disability found present.  
It was noted, by history, that the claimant was diagnosed 
with mitral valve prolapse on an echocardiogram done on 
October 1998; that the claimant has a treadmill stress test 
which was negative for ischemia; and hat he had a history of 
hypertension for many years and has been on antihypertensive 
therapy.  System review shows that he has been somewhat 
fatigued, has some shortness of breath, and reports the 
sensation of a skipped heartbeat almost constantly, as well 
as chest symptoms not characteristic of angina.  He has had 
no symptoms of cardiac decompensation, and there is no 
history of TIA's or stroke.  Examination revealed that his 
blood pressure was 130/80, pulse was 69 with some 
extrasystole's on examination, respiration was unlabored, 
there were no carotid bruits, and normal venous pulsations 
were found.  Cardiac examination disclosed a normal apical 
impulse, S1 and S2 were normal, and no murmur or click was 
heard.  An EKG showed a sinus rhythm with some premature 
atrial beats, and was essentially normal.  An echocardiogram 
disclosed normal left systolic ventricular function, with no 
left atrial enlargement; some systolic bowing of the mitral 
valve, but the closure point is in a appropriate position, 
and was said not to meet the criteria for mitral valve 
prolapse.  Doppler testing showed trivial mitral 
regurgitation of no hemodynamic consequence.  

The examiner stated that the claimant did not currently have 
evidence of mitral valve prolapse or no atrial enlargement; 
that there was nothing to suggest that even if he has mitral 
valve prolapse, that it is a source of any disability or 
restriction.  In addition, he stated that other than 
hypertension under therapy, he did not find any 
cardiovascular disease in the veteran, and that there is 
currently no reason for any cardiovascular disability.   

The Board has carefully considered the claimant's service 
medical records, as well as the inservice and postservice 
private and VA records, together with his testimony at his 
personal hearing, and the most recent reports of VA fee-basis 
examinations.

Analysis

A service connection claim must be accompanied by evidence 
which establishes that the claimant currently has the claimed 
disability.  See Caluza v. Brown,  7 Vet. App. 498 (1995), 
affirmed per curiam,  78 F.3d 604 (Fed. Cir. 1996);  Brammer 
v. Derwinski, 3 Vet. App. 223, 225 (1992); Rabideau v. 
Derwinski, 2 Vet. App. 141, 144 (1992).  In the instant 
appeal, the medical evidence includes no clinical or 
radiographic findings or competent diagnosis showing a heart 
condition other than the well-controlled hypertension for 
which service-connection is in effect, and he does not meet 
the minimum requirements for an allowance of service 
connection for such disability on a direct or secondary basis 
in the absence of such diagnosis.  See, e.g., Degmetich v. 
Brown, 104 F.3d 1328 (Fed. Cir. 1997); Gilpin v. Brown, 
155 F.3d 1353 (Fed. Cir. 1998) [service connection may not be 
granted unless the claimed disability currently exists]. 

Based upon the foregoing, and for the reasons and bases 
stated, the Board finds that a current heart disability 
(other than the claimant's service-connected hypertension 
under good control) has not been demonstrated in the medical 
record.  Accordingly, the claim  for service connection for a 
heart disability must be denied.

In reaching its decisions, the Board has considered the 
doctrine of reasonable doubt.  Wherever the evidence favored 
the claimant, was in equipoise, or was evenly balanced, the 
claim has been allowed.  Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).


ORDER

Service connection for periodontal disease is denied.

Service connection for photophobia is allowed.

Service connection for a chronic heart disability is denied.



	                        
____________________________________________
	G. H. Shufelt
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

